DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The Terminal Disclaimer (Electronic) dated 02/16/2022 has been approved by the Office and accepted by the examiner.

Allowable Subject Matter
Claim 1 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Maani et al. [“SAO Type Coding Simplification,” Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG 16 WP 3 and ISO/IEC JRC 1/SC 29/WG 11, JCTVC-10246, April 27-May 7, 2012]) do not disclose, with respect to claim 1, a method for decoding sample adaptive offset data including that of a 1 bin value for determining whether sample adaptive offset will indeed be implemented or not, a bypass-encoded fixed length value which is enabled when sample adaptive offset is implemented and determines an edge offset type or band offset type, and an offset type value which determines a degree of edge offset type in the O-degree, 90-degree, 135-degree or 45-degree offset types, and finally decoding an absolute offset value based on the selected edge offset type and the decoded sample adaptive offset type is for a largest coding unit. Rather, Maani fails to disclose an absolute offset value which is related to the degree type of the edge offset type. Accordingly, claim 1 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483